PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for personal injuries brought by W. H. Gray against the Cleveland Ry. Co. Mrs. Gray had gone to Linndale to attend a church dedication and was in the act of returning home when she was injured. A street car was standing at the church door for the purpose of. letting people get on. While others were hurrying toward the car she was crossing behind the car in order to get to the side where the entrance was, when the car started backwards and hit her. The jury returned a verdict in favor of plaintiff for $3,000. Defendant prosecuted error. In ¡sustaining the judgment of the lower court, the Court of Appeals held:
1. The verdict was not manifestly against the weight of the evidence.
2. As the court told the jury in substance that if it should find that the car was backed without warning when people were in front and passing around the car and that if plaintiff was injured by this backward movement, the defendant would be liable, this instruction was proper as it left the question as to whether the Railway Company was negligent to the jury.